FILED
                           NOT FOR PUBLICATION
                                                                             AUG 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   16-50223

              Plaintiff-Appellee,                D.C. No.
                                                 5:15-cr-00036-VAP-1
 v.

GREGORY SILVEIRA, AKA Gordon                     MEMORANDUM*
Michaels,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                            Submitted August 7, 2017**
                               Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and FABER,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David A. Faber, United States District Judge for the
Southern District of West Virginia, sitting by designation.
      Gregory Silveira (“Silveira”) appeals from the District Court’s denial of his

motion to withdraw his guilty pleas and his subsequent motion for reconsideration.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1

      Pursuant to his pre-indictment plea agreement, Silveira “waiv[ed] and g[ave]

up any right to appeal [his] convictions on the offenses to which [he] . . . plead[ed]

guilty.” “A defendant’s waiver of his appellate rights is enforceable if (1) the

language of the waiver encompasses his right to appeal on the grounds raised, and

(2) the waiver is knowingly and voluntarily made.” United States v. Rahman, 642

F.3d 1257, 1259 (9th Cir. 2011) (citation omitted). We will decline to enforce a

waiver meeting the preceding requirements “only if the district court failed to

comply with Federal Rule of Criminal Procedure 11, the court informed the

defendant that she retained the right to appeal, the sentence did not comport with

the terms of the plea agreement, or the sentence violated the law.” United States v.

Brizan, 709 F.3d 864, 866 (9th Cir. 2013).

      Silveira’s waiver meets the requirements for enforcement. First, Silveira’s

waiver is sufficiently broad to cover this appeal. See, e.g., Brizan, 709 F.3d at 866

(“We have consistently read general waivers of the right to appeal to cover all



      1
             As the parties are familiar with the facts and procedural history, we
restate them here only as necessary to explain our decision.
                                           2
appeals, even an appeal from the denial of a motion to withdraw a guilty plea.”

(citation omitted)). Second, on its face, the transcript from Silveira’s plea hearing

indicates that Silveira knowingly and voluntarily agreed to plead guilty and waive

his appellate rights. See United States v. Jeronimo, 398 F.3d 1149, 1157 n.5 (9th

Cir. 2005) (assessing whether a waiver was knowingly and voluntarily made by

looking at the plea-hearing transcript), overruled on other grounds by United

States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).

      Silveira’s arguments against enforcement of his appeal waiver—his plea

hearing violated Rule 11and he received ineffective assistance of counsel—are not

persuasive. Contary to his claim otherwise, Silveira’s plea hearing complied with

Rule 11’s requirement that there be an adequate factual basis for a defendant’s

plea. When determining if Rule 11 is satisfied, we “review only the record of the

plea proceeding.” United States v. Portillo-Cano, 192 F.3d 1246, 1250 (9th Cir.

1999). The offense that Silveira pleaded guilty to, 18 U.S.C. § 1956, requires that

the defendant have: “(1) engaged in a financial transaction which involved

proceeds from specified illegal activity, (2) knew the proceeds were from illegal

activity, and (3) intended the transaction to promote the illegal activity.” United

States v. Webster, 623 F.3d 901, 908 (9th Cir. 2010) (citation and omission in

original omitted). At the plea hearing, Silveira agreed that he had: (1) “participated


                                           3
in the operation of an illegal gambling operation”; (2) accepted $ 2.75 million from

a “gambling client”; (3) knew that the accepted money “represented proceeds from

[an] illegal sports betting” business in which he participated; (4) transferred

portions of the accepted money on three occasions; and (5) “initiated these three

transfers with the intent to promote the carrying on of an illegal gambling

operation, in violation of 18 U.S.C. § 1955.” This constitutes a sufficient factual

basis for Silveira’s pleas.

      Finally, we review ineffective-assistance-of-counsel claims “on direct appeal

only in the unusual cases where (1) the record on appeal is sufficiently developed

to permit determination of the issue, or (2) the legal representation is so inadequate

that it obviously denies a defendant his Sixth Amendment right to counsel.”

Rahman, 642 F.3d at 1259–60. Here, neither of these requirements are met.

Furthermore, to the extent Silveira requests that we remand this case to the district

court for further development of the record, we deny it, as “we will not remand a

case from direct appeal for fact-finding related to an ineffective assistance of

counsel claim, but allow a defendant to pursue the issue in district court collateral

proceedings.” Jeronimo, 398 F.3d at 1156 (citation omitted). Accordingly,

Silveira’s appeal is Dismissed.




                                           4